PER CURIAM.
In this appeal, appellant challenges the revocation of his community control. The trial court found three violations of the control provisions. Although we conclude that the court erred in determining that appellant failed to follow the instructions of his community control officer when the specific condition violated was imposed by the officer, not the court, see Voudry v. State, 641 So.2d 466, 467 (Fla. 4th DCA 1994), there was competent substantial evidence to support the other two violations. We conclude from the record that the trial court would have revoked appellant’s probation based on these violations alone. We therefore affirm.
WARNER, POLEN and STEVENSON, JJ., concur.